2021 WI 21

                  SUPREME COURT         OF   WISCONSIN
CASE NO.:              2020AP148-D


COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against Mark M. Ditter, Attorney at Law:

                       Office of Lawyer Regulation,
                                 Complainant,
                            v.
                       Mark M. Ditter,
                                 Respondent.

                           DISCIPLINARY PROCEEDINGS AGAINST DITTER

OPINION FILED:         March 9, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
Per Curiam.
NOT PARTICIPATING:



ATTORNEYS:
                                                                              2021 WI 21
                                                                     NOTICE
                                                       This opinion is subject to further
                                                       editing and modification.   The final
                                                       version will appear in the bound
                                                       volume of the official reports.
No.    2020AP148-D


STATE OF WISCONSIN                                 :              IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Mark M. Ditter, Attorney at Law:

Office of Lawyer Regulation,                                              FILED
            Complainant,                                              MAR 9, 2021
       v.                                                               Sheila T. Reiff
                                                                     Clerk of Supreme Court
Mark M. Ditter,

            Respondent.




       ATTORNEY       disciplinary     proceeding.               Attorney's      license

suspended.


       ¶1   PER CURIAM.        We review the report and recommendation

of    Referee   Sue    E.   Bischel.       Based       on    a   stipulation      by   the

parties, Referee Bischel determined that Attorney Mark M. Ditter

committed four counts of professional misconduct.                        The referee,

however,     concluded      that     the    level           of   discipline      jointly

requested by the parties, a 60-day suspension, was insufficient

under the circumstances.           Referee Bischel recommended that this

court impose a 120-day suspension.                 She also recommended that
the court require Attorney Ditter to pay the full costs of this
                                                                     No.     2020AP148-D



disciplinary proceeding, which are $3,896.68 as of August 26,

2020.

      ¶2     As neither party has appealed the referee's report and

recommendation, we review this matter pursuant to Supreme Court

Rule (SCR) 22.17(2).1             We agree with the referee's conclusion

that Attorney Ditter committed the four counts of professional

misconduct       alleged   in     the    complaint     filed    by   the    Office    of

Lawyer Regulation (OLR).                We conclude that Attorney Ditter's

conduct     in   this    matter    requires      a   90-day     suspension     of    his

license to practice law in this state.                     Because the Office of

the State Public Defender (SPD) has already recouped the funds

that Attorney Ditter failed to forward to a third party, we do

not   impose     any    restitution      award    in     this   matter.       Finally,

because Attorney Ditter did not enter into a stipulation until

after both the OLR and the referee had expended time and money

in proceeding with this matter, we require Attorney Ditter to

pay the full costs of this disciplinary proceeding.

      ¶3     The   referee       found    the    facts    set   forth      below.    In
addition to the facts to which Attorney Ditter stipulated, the

referee     made       factual    findings       regarding      Attorney      Ditter's


      1   SCR 22.17(2) provides:

           If no appeal is filed timely, the supreme court
      shall review the referee's report; adopt, reject or
      modify the referee's findings and conclusions or
      remand the matter to the referee for additional
      findings;   and   determine  and   impose  appropriate
      discipline.   The court, on its own motion, may order
      the parties to file briefs in the matter.

                                           2
                                                                        No.     2020AP148-D



interactions with the OLR during its investigation and events

that occurred during this disciplinary proceeding.                            The referee

gave Attorney Ditter the opportunity to object to any of her

proposed factual findings, but he did not object.

       ¶4     We    will      begin      with   the   stipulated     facts      regarding

Attorney Ditter's underlying conduct and his response to the

OLR's investigation.               Then we will set forth the pertinent facts

regarding      Attorney        Ditter's       conduct    during    this    disciplinary

proceeding.

       ¶5     Attorney Ditter was initially admitted to the practice

of law in this state in May 1983.                     He most recently operated a

small law practice in Kaukauna.

       ¶6     Attorney Ditter has been the subject of professional

discipline on two previous occasions, both of which were quite

some   time    ago.          In    1994    Attorney     Ditter's     law   license         was

suspended for 60 days for engaging in the practice of law while

his license had been administratively suspended for failure to

comply      with    continuing        legal     education     requirements.           In    re
Disciplinary Proceedings Against Ditter, 187 Wis. 2d 337, 523

Wis. 2d 105 (1994).                In 1996 Attorney Ditter consented to the

imposition         of   a    private      reprimand     for   failing      to   act    with

reasonable         diligence       and    for   failing     to    communicate     with       a

client.            Private        Reprimand     No.     1996-17     (electronic        copy

available               at            https://compendium.wicourts.gov/app/raw/

000179.html).

       ¶7     Attorney Ditter's license is currently suspended for
multiple reasons.             First, this court temporarily suspended his
                                                3
                                                                          No.    2020AP148-D



license      as    of   May    14,    2019,   due   to   his      willful       failure    to

cooperate with the OLR's investigation of his conduct that is

the subject of this disciplinary proceeding.                         Second, Attorney

Ditter's license is also administratively suspended due to his

non-payment of bar dues, his failure to file a trust account

certification,          and    his    noncompliance         with    continuing         legal

education requirements.               See SCRs 10.03(6), 20:1.15(i)(4), and

31.02.

       ¶8        The facts underlying the counts of misconduct in this

matter relate to Attorney Ditter's handling of funds in two

cases in which he was appointed to represent indigent criminal

defendants in the Outagamie County circuit court by the SPD.                              In

both   cases       Attorney     Ditter    hired     an   investigator           to   prepare

alternative pre-sentence reports.                    The investigator completed

his    work,      and   the    alternative        reports    were     filed      with     the

circuit court in those two cases.

       ¶9        In the first case the SPD approved payment to Attorney

Ditter and issued a check to Attorney Ditter in the amount of
$2,463.70 on June 29, 2018.              That amount included $1,200 for the

work performed by the investigator, which Attorney Ditter was

obligated to forward to him.

       ¶10       In the second case the SPD also approved payment to

Attorney Ditter and issued a check to Attorney Ditter in the

amount      of    $3,227.62     on    July    20,   2018.          That    amount     again

included      $1,200     for    the    work   performed      by     the    investigator,

which Attorney Ditter was obligated to forward to him.


                                              4
                                                              No.      2020AP148-D



    ¶11     Attorney Ditter did not deliver to the investigator

the $2,400 that he had received from the SPD and that he owed to

the investigator.        The investigator and the SPD made repeated

requests for payment to Attorney Ditter by email, letter, and

telephone calls.         Attorney Ditter, however, did not respond.

Ultimately,    the   investigator     filed   a   grievance     with      the    OLR

regarding Attorney Ditter's failure to forward the funds he had

received from the SPD.

    ¶12     Members of the OLR's intake department attempted to

contact Attorney Ditter regarding the grievance.              On December 7,

2018,     Attorney   Ditter    sent    an     email   to   an       OLR    intake

representative, in which he made the following statement:                   "I am

working to get [the investigator] paid quickly.                 I sent him a

payment this week towards one of the two outstanding bills, and

expect to be able to take care of the rest very soon."                    Attorney

Ditter's claim that he had sent a payment to the investigator

was a false statement.        He did not ever send a payment to the

investigator for his work on the two cases.            He converted to his
own use the funds due to the investigator.

    ¶13     The OLR opened a formal investigation of the grievance

against Attorney Ditter.        On December 19, 2018, the OLR Trust

Account Program Administrator, Travis Stieren, sent a letter to

Attorney Ditter via first class mail advising him of the formal

investigation and giving him a deadline of January 14, 2019, to

provide    a   written    response    to    the   grievance     against         him.

Attorney Ditter did not respond.


                                      5
                                                                      No.    2020AP148-D



       ¶14    On January 29, 2019, Mr. Stieren sent a second letter,

via    both   first    class      and    certified    mail,    seeking      a     written

response to the grievance by February 8, 2019.                       The January 29,

2019 letter also advised Attorney Ditter that in the event he

failed to respond, the OLR Director was authorized to file a

motion seeking the temporary suspension of his license for a

willful failure to cooperate.               The certified letter was returned

to the OLR unclaimed.            The letter sent via first class mail was

not returned.      Attorney Ditter again did not respond.

       ¶15    On February 15, 2019, Mr. Stieren sent an email to

Attorney Ditter.         He attached copies of his prior letters and

requested a written response to the grievance by February 22,

2019.    Attorney Ditter still did not respond.

       ¶16    Attorney     Ditter       finally   spoke     with   Mr.     Stieren    via

telephone on February 22, 2019.                   During that call, Attorney

Ditter confirmed that he had received at least one of the OLR's

letters.      He stated that he would prepare and submit to the OLR

a   written     response    to     the    grievance    by    the     following     week.
Later    that     same     day,     Attorney      Ditter      sent     an    email     to

Mr. Stieren,      in     which      he    stated,     "Pursuant       to    our     phone

conversation this AM, I have prepared a response and have mailed

it."     Attorney Ditter's representation was false, as the OLR

never received any written response to the grievance against

him.

       ¶17    On March 12, 2019, the OLR filed a motion seeking the

temporary suspension of Attorney Ditter's license to practice
law in Wisconsin due to his willful failure to cooperate with
                                            6
                                                                            No.    2020AP148-D



its   investigation.            This       court      subsequently       issued    an     order

directing Attorney Ditter to show cause in writing by April 3,

2019, why the OLR's motion should not be granted.                                   Attorney

Ditter   did    not      respond   to       the       court's    order    to   show     cause.

Accordingly,        on    May   14,        2019,      this    court      issued    an     order

temporarily suspending Attorney Ditter's license to practice law

in Wisconsin.

      ¶18     On March 27, 2019, due to Attorney Ditter's conversion

of the funds, the SPD sent $2,400 directly to the investigator

to pay him for the work he had performed on the two matters.                                In

order    to    recoup     the    $2,400           owed   to     the   investigator         that

Attorney Ditter had wrongfully converted, the SPD withheld that

sum from subsequent payments made to Attorney Ditter on other

cases.

      ¶19     The   OLR    filed       a    formal       complaint       against    Attorney

Ditter in this court on January 23, 2020.                          The referee's report

contains      additional        factual       findings          regarding      events      that

occurred during the disciplinary proceeding.
      ¶20     Attorney      Ditter          was       personally      served       with     the

complaint and the order to answer on February 20, 2020.                                     The

order to answer required him to file an answer to the complaint

within 20 days.            Attorney Ditter did not file an answer or

otherwise respond to the complaint.

      ¶21     After Referee Bischel was appointed, she sent an email

to the parties on April 14, 2020, advising them of a telephonic

scheduling conference to take place on April 22, 2020.                              Attorney
Ditter did not respond to the referee's email, nor did he appear
                                                  7
                                                                                No.     2020AP148-D



for the telephonic scheduling conference.                           At that conference,

the OLR's counsel advised the referee that he had made multiple

attempts     to     contact         Attorney        Ditter,    but        had     received       no

response.

      ¶22   Although Attorney Ditter's time for filing an answer

had expired, the referee issued a scheduling order that granted

him   a   period        of   additional        eight    days       to     file        an    answer.

Attorney Ditter never filed an answer.                             Accordingly, the OLR

filed a motion for a default.

      ¶23   The referee's scheduling order set a second scheduling

conference        for    May    8,     2020.          After    difficulties                reaching

Attorney Ditter on both May 7, 2020, and May 8, 2020, the OLR's

counsel did reach Attorney Ditter, and the parties then informed

the   referee      that      they    wished     to     enter       into    a     comprehensive

stipulation.        The referee issued an order directing the parties

to file such a stipulation by June 1, 2020.

      ¶24   The     referee         did   not       receive    a    stipulation             by   the

deadline.       On June 2, 2020, the referee sent an email to the
parties stating that unless they advised her that a stipulation

was being filed, she would proceed with deciding the motion for

a default.         The OLR's counsel responded that he had sent the

proposed stipulation to Attorney Ditter on May 11, 2020, with a

request for a quick response, but that he had not received any

response.       Later that afternoon, Attorney Ditter sent a reply

email to the referee, which stated, "My apologies.                                    It's on the

way by mail."


                                                8
                                                                     No.    2020AP148-D



      ¶25     The next morning the referee sent Attorney Ditter an

email asking him to advise to whom, from where, and on what date

he had mailed the stipulation.                 Attorney Ditter responded, but

did   not     provide    the     information      requested    by     the       referee.

Attorney Ditter stated that he had signed the stipulation over

the weekend, which the referee understood to mean the previous

weekend (May 30-31), and had then mailed it (presumably to the

OLR).     The OLR's counsel, however, advised the referee that he

had not received the original in the mail from Attorney Ditter

as of June 4, 2020, when counsel sent a scanned version of the

stipulation to the referee.             The scanned version indicated that

Attorney Ditter had signed the stipulation as of May 26, 2020,

which   was    actually    the     preceding      Tuesday     (not    the       previous

weekend).      Ultimately, the OLR's counsel filed a printout of the

scanned version of the stipulation with the clerk of this court

on June 12, 2020.          The cover letter accompanying that scanned

version     indicated     that    the   OLR     had   still   not     received         the

original      signed    stipulation     from      Attorney    Ditter       so    it    was
filing a printout of the scanned version.

      ¶26     The   referee    did   not       make   a   specific    finding         that

Attorney Ditter had intentionally misrepresented to her when he

had signed and mailed the original stipulation to the OLR.                             She

includes the facts regarding Attorney Ditter's representation

and   his     conduct    regarding      the     stipulation    because          she    had

concerns about Attorney Ditter's veracity and his continued lack

of cooperation with the disciplinary process during the formal
disciplinary proceeding.
                                           9
                                                                          No.     2020AP148-D



       ¶27     The stipulation provides that Attorney Ditter pleads

no contest to the four counts of professional misconduct alleged

in   the      OLR's   complaint         and   that       the    referee    may     use    the

allegations in the complaint as an adequate factual basis for a

determination of misconduct as to each count of the complaint.

Further, Attorney Ditter agrees with the OLR's director that the

appropriate level of discipline in this matter would be a 60-day

suspension       of   Attorney      Ditter's        license      to    practice     law    in

Wisconsin.       The stipulation states that it is not the result of

plea       bargaining.        In   addition,        in    the    stipulation       Attorney

Ditter       verifies       that   he     fully      understands        the      misconduct

allegations which he is admitting; that he fully understands his

right to contest the allegations of the complaint; that he fully

understands the ramifications of his entry into the stipulation;

that he fully understands his right to consult counsel about

entering      into    the    stipulation;          and   that    his    entry     into    the

stipulation is knowing and voluntary.

       ¶28     Based on these facts, the referee concluded that the
OLR had sufficiently proven that Attorney Ditter had engaged in

four counts of professional misconduct.                         First, by failing to

deliver funds he received from the SPD to the investigator to

pay for his services on behalf of Attorney Ditter's clients,

Attorney       Ditter       violated      SCR      20:1.15(e)(1).2              Second,    by

       2   SCR 20:1.15(e)(1) provides:

            Upon receiving funds              or other property in which a
       client has an interest,                or in which the lawyer has
       received notice that a                 3rd party has an interest
       identified by a lien,                  court order, judgment, or
                                              10
                                                              No.   2020AP148-D



converting to his own purposes those funds that he was required

to hold in trust, Attorney Ditter violated SCR 20:8.4(c).3                Next,

by misrepresenting to the OLR's representative that he had sent

a partial payment to the investigator when he had not done so,

Attorney    Ditter   again   violated      SCR   20:8.4(c).     Finally,    by

willfully failing to cooperate with the OLR's investigation when

he failed to respond to the OLR's multiple written requests for

information,     Attorney    Ditter        violated   SCR     22.03(2)4    and




     contract, the lawyer shall promptly notify the client
     or 3rd party in writing.     Except as stated in this
     rule or otherwise permitted by law or by agreement
     with the client, the lawyer shall promptly deliver to
     the client or 3rd party any funds or other property
     that the client or 3rd party is entitled to receive.
     3 SCR 20:8.4(c) provides:  "It is professional misconduct
for a lawyer to engage in conduct involving dishonesty, fraud,
deceit or misrepresentation."
     4   SCR 22.03(2) provides:

          Upon commencing an investigation, the director
     shall notify the respondent of the matter being
     investigated unless in the opinion of the director the
     investigation of the matter requires otherwise.     The
     respondent shall fully and fairly disclose all facts
     and circumstances pertaining to the alleged misconduct
     within 20 days after being served by ordinary mail a
     request for a written response.      The director may
     allow additional time to respond.     Following receipt
     of the response, the director may conduct further
     investigation and may compel the respondent to answer
     questions,   furnish   documents,   and   present   any
     information deemed relevant to the investigation.

                                      11
                                                                             No.    2020AP148-D



SCR 22.03(6),5             which    also      constitutes             a      violation       of

SCR 20:8.4(h).6

      ¶29    The referee invited the parties to submit memoranda to

her regarding the appropriate sanction in this matter.                                The OLR

filed     such    a    memorandum,       in   which       it       asked   the     referee   to

recommend a 60-day suspension.                   Attorney Ditter did not file a

sanction memorandum.

      ¶30    Concluding that the 60-day suspension requested by the

OLR was not sufficient, the referee ultimately recommended a

120-day suspension of Attorney Ditter's license to practice law

in Wisconsin.          She pointed to a number of factors that supported

her   recommendation.              She   found     Attorney         Ditter's       misconduct,

which involved converting funds belonging to an investigator, as

well as failing to cooperate with and lying to the OLR, to be

serious     and       to     involve     more      than        a    single       instance    of

misconduct.           She emphasized that Attorney Ditter's conduct in

lying to the OLR and generally failing to cooperate with the

OLR's investigation and this disciplinary proceeding indicated
that he did not understand the seriousness of his misconduct or

      5SCR  22.03(6)   provides:     "In  the   course  of   the
investigation, the respondent's willful failure to provide
relevant information, to answer questions fully, or to furnish
documents and the respondent's misrepresentation in a disclosure
are misconduct, regardless of the merits of the matters asserted
in the grievance."
      6SCR 20:8.4(h) provides:   "It is professional misconduct
for a lawyer to fail to cooperate in the investigation of a
grievance filed with the office of lawyer regulation as required
by SCR 21.15(4), SCR 22.001(9)(b), SCR 22.03(2), SCR 22.03(6),
or SCR 22.04(1)."

                                              12
                                                                           No.       2020AP148-D



its impact on the judicial system and the public.7                                   Moreover,

Attorney    Ditter's           previous    misconduct        involved      continuing          to

engage in the practice of law for nearly 11 months after his

license had been administratively suspended and a failure to

cooperate    with        the    ensuing     disciplinary           investigation,           which

demonstrated a cavalier attitude toward his obligation to comply

with this court's rules of conduct.                     His conduct in this matter

demonstrated       a     similar        attitude.           As     one    of        the     prior

disciplinary       proceedings         involved       the    imposition        of    a    60-day

suspension,        the       referee      indicated         that    the      principle         of

progressive    discipline           required      a    longer       suspension        in     this

matter.     The referee considered the disciplinary decisions cited

by   the    OLR,       but      concluded    that       they       did    not       match    the

circumstances and extent of Attorney Ditter's misconduct.

     ¶31    Because the SPD had paid the investigator the amounts

due and had then deducted those amounts from other funds due to

Attorney Ditter, the OLR did not request and the referee did not

recommend    that        the    court     order   Attorney          Ditter      to    pay    any
restitution.

     ¶32    The     referee        recommended         that        Attorney         Ditter     be

required to pay the full costs of this disciplinary proceeding.

     7 The referee noted that in her prior experience as a
circuit court judge, sentencing judges rely heavily on alternate
presentence investigation reports prepared by individuals hired
by defendants, as occurred here with the investigator. If such
individuals cannot trust that they will be paid for their work,
it may discourage them from preparing such reports, which would
harm not only the defendants but the sentencing judges, who will
have less information on which to base their sentences.

                                             13
                                                                         No.     2020AP148-D



Although          Attorney    Ditter       did     ultimately        enter        into     a

comprehensive stipulation, the referee emphasized that Attorney

Ditter's ongoing failure to cooperate with the OLR or to respond

in a timely manner in this disciplinary proceeding had required

the OLR to incur costs and had necessitated the appointment of a

referee.

       ¶33    As       Attorney   Ditter    has    not    appealed       the     referee's

report or recommendation, our review of this matter proceeds

pursuant to SCR 22.17(2).            When we review a referee's report, we

will affirm a referee's findings of fact unless they are found

to be clearly erroneous, but we review the referee's conclusions

of    law    on    a   de novo    basis.     In    re     Disciplinary         Proceedings

Against       Inglimo,        2007     WI        126,      ¶5,     305         Wis. 2d 71,

740 N.W.2d 125.              We    determine       the     appropriate          level      of

discipline to impose given the particular facts of each case,

independent of the referee's recommendation, but benefiting from

it.    In re Disciplinary Proceedings Against Widule, 2003 WI 34,

¶44, 261 Wis. 2d 45, 660 N.W.2d 686.
       ¶34    In this case Attorney Ditter has stipulated to the

facts and acknowledges that those facts support conclusions of

law that he committed the four counts of professional misconduct

alleged      in    the    OLR's   complaint.        There    is    no    dispute        about

Attorney Ditter's underlying misconduct.                         In addition, to the

extent that the referee's preliminary and final report contain

factual       findings       about    events       that     occurred           during     the

disciplinary proceeding before the referee, Attorney Ditter also
has not contested those facts.               We therefore adopt the referee's
                                            14
                                                                No.    2020AP148-D



factual findings, and we agree that he committed the four counts

of misconduct alleged by the OLR.

    ¶35    The issue that this court must decide in this matter

is the appropriate level of discipline to impose.                We agree with

the referee that the 60-day suspension jointly requested by the

parties would be insufficient under all of the circumstances of

this case.8      The operative question is whether the suspension

here should be for 90 days or 120 days.

    ¶36    In its sanction memorandum to the referee, the OLR

cited   four   prior    cases    that   it     considered   analogous      to    the

present   case   and     that    supported      its   request   for    a   60-day

suspension.      We    again    agree   with    the   referee   that   the      most

analogous of those four cases is In re Disciplinary Proceedings

Against Alfredson, 2019 WI 17, 385 Wis. 2d 565, 923 N.W.2d 869

(Alfredson II).        In that case Attorney Alfredson failed to hold

in trust and then converted funds that she had received from her

client and that were to be held in trust and ultimately paid to


    8  A stipulation by the OLR and a respondent attorney as to a
particular level of discipline is a joint request to this court
for the imposition of that sanction.       The agreement of the
parties as to the sanction binds neither the referee nor this
court. The determination of the appropriate level of discipline
is a matter committed to this court, which is the entity
responsible under the Wisconsin Constitution for the regulation
of the practice of law.     Wis. Const. art. VII, § 2 (judicial
power of this state is vested in uniform court system, of which
the supreme court is the head); Wis. Const. art. VII, § 3
(supreme court has superintending and administrative authority
over all courts in state); In re Disciplinary Proceedings
Against Widule, 2003 WI 34, ¶44, 261 Wis. 2d 45, 660 N.W.2d 686
(supreme court independently determines appropriate level of
discipline).

                                        15
                                                                                   No.      2020AP148-D



her client's ex-spouse.                   She also failed to respond to multiple

requests for information from the OLR, responding only when the

OLR    threatened         to    move          for   a    temporary        suspension           of     her

license.      When Attorney Alfredson did finally respond to one OLR

request,      her       response         was    misleading         because         she     failed      to

include the fact there was an outstanding issue with her alleged

payment      of    the    remaining            trust     funds.          In    a     second     client

matter, Attorney Alfredson failed to communicate with her client

and then failed for three months to provide her client's file to

successor counsel.

       ¶37    The referee, however, believed that Attorney Ditter's

misconduct         merited          a     longer         suspension           than       the    90-day

suspension imposed on Attorney Alfredson in Alfredson II.                                              She

pointed to the fact that Attorney Ditter's case included a count

of lying to the OLR during its investigation about whether he

had sent a payment to the investigator, which was not present in

Alfredson         II.      Indeed,        the       factual       findings         indicated          that

Attorney Ditter had also made a second misrepresentation to the
OLR   when    he        said   he       had    mailed       a     written      response         to    the

investigator's            grievance.                Most        importantly,          the       referee

believed that Attorney Ditter's ongoing lack of cooperation with

the OLR's investigation and the disciplinary proceeding merited

a longer suspension.

       ¶38    Although         we       agree       that    Attorney          Ditter's         lack    of

cooperation with the investigation and disciplinary proceeding

is    troubling,         we    do       not    think       that    the    facts       of       Attorney
Alfredson's case are so different that Attorney Ditter should be
                                                    16
                                                             No.    2020AP148-D



treated differently.          Like Attorney Ditter, Attorney Alfredson

repeatedly    failed     to    respond    to   the   OLR's   requests      for

information during its investigation.           She responded to the OLR

only when it threatened to seek a temporary suspension of her

license.     When the OLR sought additional information, she again

did not respond until the OLR threatened once more to seek a

temporary suspension.         Like Attorney Ditter, Attorney Alfredson

did not enter into a stipulation until after the disciplinary

proceeding had begun and a referee had been appointed.               Attorney

Ditter did not file an answer to the OLR's complaint, leading

the OLR to file a motion for a default, but Attorney Ditter,

like Attorney Alfredson, did ultimately stipulate to the facts

and   acknowledge      his    misconduct.      The   fact    that    Attorney

Alfredson filed an answer before entering into a stipulation is

not a significant difference in the level of cooperation.

      ¶39   It is also true that the OLR charged Attorney Ditter

with a count of making a false statement to it while there was

no such count alleged against Attorney Alfredson.              Our decision
in the Alfredson II case, however, shows that she also was not

truthful to the OLR.         When she finally did provide a response to

the grievance against her, she failed to disclose the fact that

successor counsel had not received the check she claimed to have

sent and that the client's money was still in her possession

(and not in her client trust account).          In addition, although it

did not include a specific charge of making a false statement,

the OLR advised the referee that Attorney Alfredson had "engaged


                                     17
                                                               No.   2020AP148-D



in a pattern of neglect, dishonesty, and failure to cooperate."9

Alfredson II, 388 Wis. 2d 565, ¶25 (emphasis added).

      ¶40    We certainly do not condone Attorney Ditter's failure

to cooperate or his false statements to the OLR.10                 His response

to   the    OLR's    investigation    and     this   disciplinary    proceeding

should factor into the sanction determination.                  Nevertheless,

although each case must be decided based on its unique facts, we

endeavor to impose similar discipline in similar cases.                      We

conclude     that     it   is   appropriate     here   to   impose   a   90-day

suspension on Attorney Ditter for his professional misconduct,

as we did with respect to Attorney Alfredson.               Imposing a 90-day

suspension in this case will still comport with our general

policy      of   imposing       progressive    discipline    for     subsequent

misconduct.         See, e.g., In re Disciplinary Proceedings Against

Nora, 2020 WI 70, ¶91, 393 Wis. 2d 359, 945 N.W.2d 559; In re

Disciplinary Proceedings Against Netzer, 2014 WI 7, ¶49, 352

      9We also note that both Attorney Ditter and Attorney
Alfredson previously received a 60-day suspension.     Attorney
Ditter did also previously receive a consensual private
reprimand.   However, both of Attorney Ditter's instances of
previous discipline were fairly remote in time, dating back to
the mid-1990s. Thus, he practiced for two decades without being
subject to professional discipline. Attorney Alfredson, on the
other hand, had received her 60-day suspension just two years
prior to receiving the 90-day suspension.

       The referee expressed concern about Attorney Ditter's
      10

truthfulness in telling the referee that he had mailed the
original stipulation to the OLR's counsel.        The referee,
however, expressly did not make a factual finding that Attorney
Ditter   had   made   a   misrepresentation in   this   regard.
Consequently, we do not think that it would be appropriate to
base a longer suspension on that instance.

                                        18
                                                                    No.    2020AP148-D



Wis. 2d 310,     841    N.W.2d 820;     In     re    Disciplinary         Proceedings

Against   Nussberger,      2006    WI   111,        ¶27,   296   Wis. 2d 47,       719

N.W.2d 501.

    ¶41    Although Attorney Ditter did ultimately enter into a

comprehensive stipulation, we agree that he should be required

to pay the full costs of this disciplinary hearing.                       His failure

to cooperate with the disciplinary process required the OLR to

file a complaint and a motion for a default, and it required the

court to appoint a referee.             The costs of this proceeding are

therefore appropriately the responsibility of Attorney Ditter.

    ¶42    We do not impose a restitution obligation on Attorney

Ditter.    The    SPD    already    recouped         the   $2,400    that     it   was

required to pay directly to the investigator by deducting that

amount from the fees owed to Attorney Ditter in other cases.

    ¶43    IT IS ORDERED that, as discipline for his professional

misconduct, the license of Mark M. Ditter to practice law in

Wisconsin is suspended for a period of 90 days, effective as of

the date of this order.
    ¶44    IT IS FURTHER ORDERED that the May 14, 2019 temporary

suspension in Case No. 2019XX428-D of Mark M. Ditter's license

to practice law in Wisconsin, due to his willful failure to

cooperate with the grievance investigation in this matter by the

Office of Lawyer Regulation, is lifted.

    ¶45    IT IS FURTHER ORDERED that within 60 days of the date

of this order, Mark M. Ditter shall pay to the Office of Lawyer

Regulation the costs of this proceeding, which are $3,896.68 as
of August 26, 2020.
                                        19
                                                                     No.   2020AP148-D



    ¶46    IT IS FURTHER ORDERED that, to the extent he has not

done so, Mark M. Ditter shall comply with the provisions of

SCR 22.26 concerning the duties of a person whose license to

practice law in Wisconsin has been suspended.

    ¶47    IT       IS     FURTHER        ORDERED    that     the    administrative

suspension     of    Mark    M.    Ditter's      license     to   practice     law    in

Wisconsin, due to his failure to pay mandatory bar dues, his

failure   to    file     Office      of    Lawyer    Regulation      trust     account

certification,       and     his     noncompliance         with   continuing      legal

education requirements, will remain in effect until each reason

for the administrative suspension has been rectified pursuant to

SCR 22.28(1).

    ¶48    IT       IS   FURTHER      ORDERED       that    compliance     with      all

conditions of this order is required for reinstatement.                              See

SCR 22.28(2).




                                            20
    No.   2020AP148-D




1